DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0101010) and further in view of Teich et al. (US 2008/0014571).

Regarding claims 14, 16-17 and 20-21  Li et al. discloses a method for performing metabolic measurements on a cell population in non-contact co-culture, (See Li Abstract, Figs. 7-8) the method comprising the steps of:
placing a first cell population in a first well of a multiwell plate; (See Li Fig. 7-8 wherein a first cell type is placed in a first well of a multiwell plate) placing a second cell population in a second well of the multiwell plate, (See Li Fig. 7-8 herein a second cell type is placed in a second well of a multiwell plate)
wherein the multiwell plate comprises at least one channel that interconnects the first well and the second well so as to allow liquid to pass; (See Li Figs. 2B 5B and 7-8 wherein the multiwell plate comprises a channel formed by lowered container wall which interconnects the first well  to the second well  to allow liquid to pass.)
allowing liquid medium to move between the first and second well without movement of cells of the first and second cell populations between the first and second wells; (See Li Figs. 7-8 wherein liquid medium is moved between the first and second well but cells do not move therebetween.)
sensing one or more analytes and/or performing one or more metabolic measurements of the first cell population in order to perform a drug screening assay . (See Li Fig.s 7-8 and [0054]-[0060] wherein one or more metabolic measurements, i.e. measurement of analyte presence/levels that show metabolic activity has occurred in the first cell population, are performed of the first cell population.)

Li discloses all the claim limitations as set forth above as well as the method wherein detection is performed but does not specifically disclose the type of detection and equipment utilized to perform the drug screening.

Teich et al. discloses a device and method for measuring cell cultures within a multiwell plate  and performing drug screening wherein during measurements a probe is inserted into each well of the microwell plate to a depth of 50-200 microns from the bottom of said well such that it prevents movement of liquid medium to or from the first cell population, before or during the measuring of the first cell population and forms a reduced volume after a culture period and before or during the measuring of the first cell population. (See Teich [0056] wherein a sensor is inserted into each well of a multiwell plate and seats with a surface of the well to prevent movement of fluid in the well and define a reduced volume during measurement. The method of measurement comprises adding a marker to a liquid medium contained in each well.  (See Teich wherein the sensor includes fluorophore probes which are inserted into the liquid medium.)
Teich also discloses that wherein at least a portion of cells of the first and second cell populations are adhered to a closed end or a wall of the wells. (See Teich [0052] wherein cells are adhered to a bottom surface, i.e. closed end wall, of the wells.)
Teich also discloses that the device is utilized to perform measurements of oxygen consumption rate, i.e. changes in oxygen consumption, in order to perform drug screening. (See Teich [0059] and [0089]-[0092] wherein multiple measurements of oxygen consumption rate and performed utilizing the device and thus a measurement of a change in oxygen consumption is measured. Such measurements are micro-respirometry measurements)

It would have been obvious to one of ordinary skill in the art at the time of filing to insert a sensor in each well of a multiwell plate and provide a seating surface in each said well in the method of Li such that said sensor prevents fluid movement and defines a smaller fluid volume while measuring cells adhered on the bottom surface of the wells utilizing makers added to liquid media and performing oxygen consumption measurements as described by Teich because doing so allows measurements of metabolic activity and drug screening as is required by Li and such a probe improves the ability to detect changes in a cell culture as would be desirable in the device and method of modified Li.

Modified Lid discloses that the channel is placed at a height of 4 mm from the bottom of the well as defined by the height of the chamber wall (See Li [0009]) and Teich discloses that the sensor is placed at a distance of 50-200 microns from the bottom of the well in order to form a small volume. Thus the barrier, i.e. sensor, of Teich is inserted to a depth between the channel and a closed end of the first well and reduces movement to or from the first cell population via seating on a seating surface.

Additionally assuming arguendo with respect to such a feature it would have been obvious to one of ordinary skill in the art at the time of invention to place the sensor below the height of the channel in order to form a small volume of liquid and perform more accurate measurment as would be desirable in light of Teich which teaches forming such a small volume.  Additionally such a modification would have required a mere change in height of the sensor which would have been obvious in order to form the smallest required volume of fluid and because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 15 modified Li discloses all the claim limitations as set forth above as well as the method wherein the liquid medium is allowed to move for a co-culture period, and the first cell population is measured after the co-culture period is ended. (See Li Fig. 7 wherein the liquid medium is allowed to move for a co-culture period and measurement is performed after co-culture period is ended, i.e. once a measurement is performed co-culture is ended.)

Regarding claim 18 modified Li discloses all the claim limitations as set forth above as well as the method further comprising monitoring mixing between the first well and the second well. (See Li Fig. 7-8 wherein measurement of materials in the first and second wells shows whether or not mixing has occurred and thus is monitoring mixing between the wells.)

Regarding claim 19 modified Li discloses all the claim limitations as set forth above as well as the method further comprising adding a marker to the liquid medium. (See Li Col.  Lines 35-67 wherein various detectable substances including reagents, i.e. makers, are added to the liquid medium)

Regarding claim 22 modified Li discloses all the claim limitations as set forth above as well as the method wherein the step of inserting the barrier is repeated one or more times. (See Teich  [0055] wherein the barrier is inserted by raising and lowering the sensor, i.e. barrier, more than once to mix fluids therein.)
Furthermore such a modification would have required a mere duplication of process steps which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts or process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.

Applicant argues that “The Examiner stated that a person of ordinary skill in the art would provide a seating surface, as taught by Teich, in each well of Li "because doing so allows measurements of metabolic activity" and improves the ability of the probe to detect changes in a cell culture. Office Action, page 6, first paragraph. Applicants respectfully submit that Li is able to perform measurements without a seating surface, and does not require the probe for detection. 
With regard to the seating surface, the Examiner relied upon paragraph [0056] of Teich for disclosing a sensor 250 and sensor sleeve 240 are lowered into a well 220. A bottom portion of the well 220 "may include a seating surface for the sensor sleeve 240, e.g., an internal step defining a step plane above a bottom plane of the well 220, the step plane and the bottom plane being parallel planes." Presumably, when the sensor sleeve 240 is lowered onto the seating surface "a small volume subchamber is formed about cells when the assembly is disposed in a down position." Id., [0056]. Teich discloses that the reduced volume of media about the cells is "to improve the ability of the sensor to detect changes in the concentration of the analyte in the media." Id., [0054]. 
A person of ordinary skill in the art would not have been motivated to include the seating surface, of Teich, in a well of Li to allow for measurements of metabolic activity and/or because a probe improves the detection ability. As discussed above, Li teaches overfilling each well, incubating, and then removing the liquid medium prior to evaluating the cells. The addition of a seating surface as taught by Teich into a well of Li would not have any effect on the measurements of the cells or improvement in detection because Li teaches removal of the liquid medium prior to evaluating the cells. In particular, Li removes the liquid medium as opposed to the method of Teich, which reduces the amount of liquid medium so that the sensor can detect changes in the concentration of analyte in the liquid medium. The disclosures of the differing methods of Li and Teich do not support the requisite motivation needed to combine the reference teachings. “

The examiner notes that Li suggests that fluid may be removed from the well for analysis, and if it is removed it cannot move to or from the cell population, during analysis.  Li also recognizes that cell culture medium “may” be removed for analysis and that analysis of the culture and medium may be performed by any “established analytical methods” (See Li [0053]). Li does not go into the specifics of such the testing methods but provides motivation to use whatever analytical methods one of ordinary skill in the art would find advantageous or necessary to obtain the desired information.  Teich discloses a known, i.e. established, analysis method which does not require removal of cell culture medium but instead the creation of a small volume chamber which includes a first cell population.  This analysis method is known to be beneficial over other cell culture analysis methods as it allows real-time analysis, adjustment of fluid properties, and accurate measurements.  Thus one of ordinary skill in the art following the suggestion of Li to analyze the cell culture utilizing known analytical methods would utilize the known method of Teich which includes providing a sealing surface and probe in the same vessel where culture is carried out because doing so results in the numerous advantages noted above.
Furthermore while Li does disclose that one “may” remove the fluid to perform analysis it does not require such removal and one of ordinary skill in the art would recognize the advantages of performing such an analysis in the culture device because it reduces the time required the perform analysis as well as reduces contamination risk inherent in moving culture fluids from one vessel to another outside of the cell culture environment. Thus the examiner maintains that one of ordinary skill in the art would be motivated to utilize an analysis system and method of Teich in the device of Li for the above mentioned reasons.



Additionally, the Examiner indicated that a person of ordinary skill in the art would insert the seating surface into Li because Teich teaches the sensor prevents fluid movement while measuring. Office Action, page 6, first paragraph. As discussed above, Teich utilizes the combination of a seating surface and a sensor to provide a subvolume of media, which is then analyzed. At most, arguendo, the subvolume of media has no movement. However, a person of ordinary skill in the art reading Teich would understand that formation of a subvolume of media in a single, non-connected well cannot be extrapolated to reducing movement to or from a first cell population in a multiwell plate with at least one channel that interconnects a first well and a second well so as to allow liquid to pass. As discussed in prior responses, Teich discloses a multiwell plate with individual, non-connected wells. So, the combination of the seating surface and sensor, of Teich, is not used to reduce movement to or from a first cell population, as recited in claim 14. Neither Li nor Teich provide any motivation to provide the combination of the seating surface and sensor in Li with a reasonable expectation that the modification would reduce movement to or from a first cell population. 

The examiner notes that the claims do not require preventing fluid movement from a first cell population thorough a channel and into contact with a second cell population. The claims merely require reducing fluid movement to or from a first cell culture population which Teich does disclose. Teich was not relied upon for teaching a second cell population or channel but was relied upon for the analytical methods and devices discloses. By utilizing the methods and devices of Teich one creats a small volume for analysis which contains the first cell population. Teich seals a probe against a sealing surface which prevents or reduces movement of fluid into or out of contact with a first cell population as it is contained within the small sealed volume.  Thus regardless of whether Teich teaches a second cell population it does teach reducing fluid movement to or from a first cell population in order to create a small analysis volume for accurate measurments.

Applicant argues that “Li teaches the need for liquid medium movement to and from the first cell population and certainly does not teach or suggest that the reduction of such movement. As discussed above, Li teaches that the cells are overfilled with liquid medium, allowed to incubate, and then the liquid medium is removed prior to detection. Li does not teach or suggest inserting a barrier to reduce movement to or from the first cell population, before or during a measuring of the first cell population.”

It is noted that while Li does teach the need for liquid movement to and from the first cell population during a specific culture period it clearly recognizes that during an analysis of the fluid said movement can and/or must be stopped.  Li suggests that fluid may be removed from the well for analysis, i.e. if it is removed it cannot move to or from the cell population, during analysis.  Li also recognizes that  cell culture medium “may” be removed for analysis and that analysis of the culture and medium may be performed by any “established analytical methods” (See Li [0053]). Thus contrary to applicant’s arguments Teich discloses an established analytical method which is known to have increased accuracy and sensitivity for the analysis of cell cultures and medium an one of ordinary skill in the art would find such use obvious and advantageous.

Applicant argues that “The seating surface of Teich, in embodiments, is present in the bottom portion of the well 220, i.e., it is not inserted and therefore is not equivalent to the recited barrier. Moreover, the seating surface, alone or in combination, with the sensor 250, is not inserted at a depth below the at least one channel because Teich does not teach or suggest a channel. Further, the seating surface, alone or in combination with the sensor, do not reduce liquid medium movement to or from the first cell population. At most, it forms a small volume subchamber of fluid within a cell. A person of ordinary skill in the art would understand that this is not a teaching or suggestion wherein the inserted barrier reduces movement to or from the first cell population. 
The Examiner further stated that it would have been obvious to place the sensor below the height of the channel in order to form a small volume of liquid and perform more accurate measurements because Teich teaches forming such a small volume. Office Action, page 7, first paragraph. Again, as discussed above, Teich discloses making a reduced media test volume in each well when the probe is in its down position, as shown in FIG. 6B. Teich, [0042]. The "probe is disposed in the cell medium, to a lower, data gathering position, preferably one that reduces the volume of media about the cells so as to improve the ability of the sensor to detect changes in the concentration of an analyte in the media about the cells." Id., [0054], [0056], and [0060]. Teich does not teach or suggest inserting a barrier into the first well at a depth between the at least one channel and a closed end of the first well, wherein the inserted barrier reduces movement to or from the first cell population. 
Li, on the other hand, overfills the wells to allow for a common medium, allows culturing, and then removes (collects) the medium before any measurements. Li, [0026], [0053], and [0054]. So, even if, arguendo, the sensor of Teich was disposed in a well of Li, it may produce a small volume of fluid within the well as taught by Teich, but this cannot be extrapolated to the claimed element. A teaching of inserting a probe into a single, non-connected well to form a small volume of fluid is a wholly different teaching from inserting a barrier into a first well at a depth between the at least one channel and a closed end of the first well, wherein the inserted barrier reduces movement to or from the first cell population, before or during the a measuring of the first cell population. 
The Examiner stated that a change in size (dimension) is generally recognized within the level of skill in the art and is not patentably distinct. Office Action, page 7, first paragraph. However, the claims are not directed to a device with dimensions. Instead, the claims are directed to a method. As admitted by the Examiner, Li does not teach or suggest all of the steps of the method. The Examiner relied upon Teich for teaching a method using a plate with non- connected cells and a probe. However, because Teich uses different devices in its method it also fails to teach or suggest all of the steps of the method. The modifications to the device of Li (adding a seating surface as taught by Teich) still do not result in a teaching or suggestion of the recited method. Moreover, placing the sensor of Teich below a height of a channel of Li would form a small fluid volume, but would still fail to result in a teaching or suggestion of reducing movement to or from the first cell population (which is opposite of what is required in the method of Li).”

The examiner notes that the probe of Teich is placed within a well to create a small fluid volume and such small fluid volumes are created when the probe is placed at a distance of 50-200 microns from the bottom of the well. The probe seats against a sealing surface and creates a small chamber holding a cell population, e.g. the first cell population, therein. Li discloses that the fluidic channel connecting wells is placed at a height of 4 mm (4000 microns) from the bottom of the well.  The 4mm channel height is 20 times the maximum height from the bottom, i.e. 200 microns, required by Teich to create the small volume.  Thus one of ordinary skill in the art would clearly recognize a probe which is placed against a sealing surface to seal fluid within a small volume at 200 microns from the bottom of the well is placed between the bottom of the well and the channel at a 4mm height from the bottom.  
	Teich specifically teaches that the small volume created by the inserted probe prevents fluid movement by trapping fluid movement within the small volume, i.e. it creates a barrier, and thus the inserted probe is a barrier to fluid movement. This small volume also contains the first cell population and thus fluid is prevented from movement to or from said first cell population through the channel due to creation of the sealed small volume.
	Furthermore in regards to applicant’s argument, that the claims are directed to a method and thus recognized case law and KSR reasoning does not apply, has no basis and applicant has provided no argument explaining why this reasoning is in error.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799